          Case 8:18-cv-03649-TDC Document 30 Filed 05/16/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


JENNIFER ELLER,

                       Plaintiff,

        v.
                                                        Case Number: 18-cv-03649
PRINCE GEORGE’S COUNTY PUBLIC
SCHOOLS, PRINCE GEORGE’S COUNTY
BOARD OF EDUCATION and
MONICA GOLDSON,

                       Defendants.


               JOINT REQUEST TO AMEND THE SCHEDULING ORDER

       Plaintiff Jennifer Eller (“Plaintiff”), by and through her counsel, and Defendants Prince

George’s County Public Schools, Prince George’s County Board of Education, and Monica

Golson (collectively, “Defendants”), by and through their counsel, hereby jointly request the

Court amend its Scheduling Order of February 26, 2019 (Doc. 28) as set forth below. The

purpose of this request is to allow the Parties an additional 60 days to complete discovery. While

the Parties have been working diligently in this matter to comply with discovery deadlines, they

believe that the issues in the case, with multiple claims and parties, require additional time for

investigation, including through expert discovery. In addition, the extension will provide the

extra time that Plaintiff’s intended expert requires to prepare her report. Accordingly, the Parties

jointly request that the scheduling order be amended as follows:
          Case 8:18-cv-03649-TDC Document 30 Filed 05/16/19 Page 2 of 6


Proposed          Original            Deadline               Explanation for Requested
Deadline          Deadline                                   Modification

July 22, 2019     May 22, 2019        Plaintiff’s Rule       The requested modification of an
                                      26(a)(2) expert        additional sixty days will assist the
                                      disclosures            parties in completing necessary
                                                             discovery.

August 19,        June 19, 2019       Defendant’s Rule       The requested modification of an
2019                                  26(a)(2) expert        additional sixty days will assist the
                                      disclosures            parties in completing necessary
                                                             discovery.

September 3,      July 3, 2019        Plaintiff’s rebuttal   The requested modification of an
2019                                  Rule 26(a)(2)          additional sixty days will assist the
                                      expert disclosures     parties in completing necessary
                                                             discovery.

September 9,      July 10, 2019       Rule 26(e)(2)          The requested modification of an
2019                                  supplementation of     additional sixty days will assist the
                                      disclosures and        parties in completing necessary
                                      responses              discovery.

November 19,      September 20,       Completion of          The requested modification of an
2019              2019                Discovery;             additional sixty days will assist the
                                      submission of          parties in completing necessary
                                      Post-Discovery         discovery.
                                      Joint Status Report

November 26,      September 27,       Requests for           The requested modification of an
2019              2019                admission              additional sixty days will assist the
                                                             parties in completing necessary
                                                             discovery.



       Courts have “considerable discretion in managing and modifying the timing of pretrial

discovery and other scheduling matters.” Brey Corp. v. LQ Mgmt., L.L.C., No. AW-11-CV-

00718-AW, 2012 WL 3127023, at *2 (D. Md. July 26, 2012). Given that the parties are jointly

requesting this limited extension of the discovery deadlines at an early stage of the litigation,

none of the parties will be negatively affected by the entry of a 60-day extension.




                                                 -2-
         Case 8:18-cv-03649-TDC Document 30 Filed 05/16/19 Page 3 of 6



       For the foregoing reasons, the parties respectfully request amend its Scheduling Order of

February 26, 2019 as set forth above.

Dated this 16th day of May, 2019.

                                                Respectfully submitted,

   /s/ Amit K. Sharma          .                     /s/ Thomas McSorley              .
James E. McCollum, Jr. (No. 06448)              Thomas McSorley (No. 18609)
Amit K. Sharma (No. 16660)                      Paul Pompeo*
McCollum & Associates, LLC                      Elliott Mogul*
7309 Baltimore Avenue, Suite 117                ARNOLD & PORTER
College Park, Maryland 20740                       KAYE SCHOLER LLP
Tel: (301) 864-6070                             601 Massachusetts Ave., NW
Fax: (301) 864-4351                             Washington, DC 20001-3743
jmccollum@jmlaw.net                             Telephone: +1 202.942.5000
asharma@jmlaw.net                               Fax: +1 202.942.5999
                                                Email: tom.mcsorley@arnoldporter.com
Attorneys for Defendants                                 paul.pompeo@arnoldporter.com
                                                         elliott.mogul@arnoldporter.com

                                                Omar Gonzalez-Pagan*
                                                LAMBDA LEGAL DEFENSE AND
                                                   EDUCATION FUND, INC.
                                                120 Wall Street, 19th Floor
                                                New York, NY 10005
                                                Telephone: (212) 809-8585
                                                Fax: (212) 809-0055
                                                Email: ogonzalez-pagan@lambdalegal.org

                                                Puneet Cheema*
                                                LAMBDA LEGAL DEFENSE AND
                                                   EDUCATION FUND, INC.
                                                1776 K Street NW, Suite 722
                                                Washington, DC 20006
                                                Telephone: (202) 804-6245, ext. 596
                                                Email: pcheema@lambdalegal.org

                                                Attorneys for Plaintiff

                                                * Admitted pro hac vice




                                              -3-
            Case 8:18-cv-03649-TDC Document 30 Filed 05/16/19 Page 4 of 6



                                   CERTIFICATE OF SERVICE

          I hereby certify that on May 16, 2019, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system which sent notification of such filing to all counsel of

record.



                                                           /s/ Thomas McSorley
                                                        Thomas McSorley (No. 18609)
                                                        ARNOLD & PORTER
                                                           KAYE SCHOLER LLP
                                                        601 Massachusetts Ave., NW
                                                        Washington, DC 20001-3743
                                                        Email: tom.mcsorley@arnoldporter.com




                                                  -4-
         Case 8:18-cv-03649-TDC Document 30 Filed 05/16/19 Page 5 of 6




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


JENNIFER ELLER,

                     Plaintiff,

       v.
                                                      Case Number: 18-cv-03649
PRINCE GEORGE’S COUNTY PUBLIC
SCHOOLS, PRINCE GEORGE’S COUNTY
BOARD OF EDUCATION and
MONICA GOLDSON,

                     Defendants.


         [PROPOSED] ORDER GRANTING THE PARTIES’ JOINT REQUEST
                    TO AMEND THE SCHEDULING ORDER

       This matter comes before the Court on the Parties’ Joint Request to Amend the

Scheduling Order, filed on May 16, 2019. Having reviewed the papers and being fully advised,

the Court GRANTS the request for good cause shown.

       Accordingly, it is hereby ORDERED that:

   1. The case shall proceed in accordance with the following schedule:

   July 22, 2019             Plaintiff’s Rule 26(a)(2) expert disclosures

   August 19, 2019           Defendant’s Rule 26(a)(2) expert disclosures

   September 3, 2019         Plaintiff’s rebuttal Rule 26(a)(2) expert disclosures

   September 9, 2019         Rule 26(e)(2) supplementation of disclosures and responses

   November 19, 2019         Completion of Discovery; submission of Post-Discovery Joint
                             Status Report

   November 26, 2019         Requests for admission
  Case 8:18-cv-03649-TDC Document 30 Filed 05/16/19 Page 6 of 6



2. All additional provisions in the February 26, 2019 Scheduling Order shall remain in

   effect.

SO ORDERED on this ___ day of ________________, 2019.



                                                   ________________________
                                                   THEODORE D. CHUANG
                                                   United States District Judge




                                      -2-
